Citation Nr: 1108488	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-18 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the benefits on appeal.

The Board notes that the Veteran has submitted new evidence related to his appeal, since the time of the prior RO adjudication in April 2009.  Under 38 C.F.R. § 20.1304(c), any "pertinent evidence submitted by the appellant or representative . . . must be referred to the agency of original jurisdiction for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  In this case, the Veteran did not submit a waiver of consideration of the additional evidence by the agency of original jurisdiction (AOJ).  However, as will be discussed in further detail in the following decision, the Board is granting service connection for both bilateral hearing loss and tinnitus.  This award constitutes a full grant of the benefits sought on appeal.  Thus, there is no prejudice to the Veteran in the Board's reviewing the newly submitted evidence in the first instance and proceeding with appellate review at this time.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the Veteran's appeal has been obtained.

2.  Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss is related to noise exposure during military service.

3.  Resolving reasonable doubt in favor of the Veteran, his tinnitus is related to noise exposure during military service.

CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1153 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010). 

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  This award represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist the Veteran is necessary.

Law and Analysis

In this case, the Veteran contends that his current hearing loss and tinnitus are due to noise exposure in service.  He reports having worked as an aircraft mechanic on the flight line without wearing hearing protection, and contends that he was exposed to hazardous noise at that time.  In addition, he describes worsening hearing and tinnitus problems since service discharge.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Service connection may also be granted for certain chronic diseases, such as organic diseases of the nervous system, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2001).

Thus, in order to establish service connection, a claimant must generally submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

For the purposes of applying the laws administered by VA, impaired hearing is considered a disability when a Veteran's auditory thresholds (puretone decibel loss) in one of the frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above mentioned frequencies are 26 decibels or greater; or when a Veteran's speech recognition scores, using the Maryland CNC Test, are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

A review of the Veteran's service treatment records shows no evidence of treatment for or complaints of hearing loss or tinnitus in service.  An August 1965 entrance examination report revealed puretone thresholds as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
X
0
LEFT
0
0
0
X
5

An April 1969 discharge examination report revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
5
0
15
0
LEFT
15
5
0
5
5

In June 2008, the Veteran was afforded a VA audiological examination.  The examiner noted the Veteran's reports of in-service noise exposure and onset of tinnitus 25 to 30 years prior.  On examination, puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20
25
40
LEFT
20
25
30
40
55

Puretone threshold averages were 26 decibels in the right ear and 38 decibels in the left.  Speech recognition scores were 100 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed mild to moderate sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  The examiner also opined that, based on a review of the claims file and medical literature, the Veteran's bilateral hearing loss and tinnitus were less likely as not related to in-service noise exposure.  The examiner explained that, although the service discharge report showed some shift in hearing, the audiometric configuration was not consistent with noise exposure.  Additionally, the examiner explained that the Veteran's thresholds at the discharge examination did not meet the criteria for service connection in 1969 and that the Veteran's most current evaluation showed improvement in his right ear hearing in the lower frequencies when compared to the 1969 discharge report.  The examiner also noted that the Veteran could not link the tinnitus to any specific in-service incident and that this condition was therefore not likely related to service.

In April 2009, the Veteran submitted a statement correcting an error in the VA examiner's report.  In this regard, the Veteran stated that he did not report the onset of tinnitus 25 to 30 years prior, but had reported that the ringing in his ears had become increasingly noticeable since that time.

Also, in December 2010, the Veteran submitted a private audiological examination report, by Dr. D. R.  On thorough examination, the examiner diagnosed mild bilateral sensorineural hearing loss with tinnitus and related such conditions to service.  In support of his opinion, the examiner noted that the Veteran's current hearing loss was consistent with the type of noise exposure that he had experienced in service.  Additionally, the examiner referenced the worsening in the Veteran's hearing from the time of service entrance to discharge, as documented in the in-service audiograms, and a lack of noise exposure post service discharge.  

The Board notes that the Veteran has bilateral hearing loss by VA standards.  38 C.F.R. § 3.385.  The Board observes and finds competent and credible the Veteran's contentions that he had noise exposure in service and that he has experienced hearing loss and ringing sensations in his ears since active duty.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  However, the question remains as to whether the Veteran's current bilateral hearing loss and tinnitus are related to military service.  See Pond, 12 Vet. App. 341.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Based on a complete review of the record in the current appeal, the Board finds the evidence to be in relative equipoise.  See Gilbert, supra.  In order to prevail in a claim for service connection, the Veteran must show a current disability that is related to service.  See Rabideau, supra.  In this case, the Veteran has a current diagnosis of bilateral hearing loss and tinnitus.  Although the June 2008 VA examiner opined that these diagnoses were unrelated to noise exposure in service, the Board finds that a nexus has been adequately established.  In this regard, the 2010 private examiner opined that the Veteran's hearing loss and tinnitus were consistent with the type of noise the Veteran experienced as an aircraft mechanic in service.  [In this regard, the Board notes that service personnel records reflect that the Veteran's primary military occupational specialty was that of an aircraft maintenance specialist.]  

Upon review, the Board finds both positive and negative medical opinions probative as they were based on a review of the Veteran's history of noise exposure and treatment for hearing loss and provided a thorough opinion based on that review and on the medical findings of record.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record).  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).  

With regard to the Veteran's contentions, the Board notes that the Veteran is competent to attest to conditions of his service which are readily observable to a lay person.  See 38 U.S.C.A. § 1154(a); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Notably, the Veteran contends that he has experienced hearing problems and ringing sensations in his ears since service discharge.  Of further significance to the Board in this matter is the fact that the Veteran's contentions regarding in-service noise exposure are consistent with his work as an aircraft mechanic in service as well as the service treatment records showing a change in hearing from the time of service entrance to discharge.  Therefore, when considering the entire record, the Board finds the evidence in relative equipoise.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.  

Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the Veteran currently has bilateral hearing loss and tinnitus that were incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted. 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


